Citation Nr: 1423366	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-17 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, depression, personality disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney 


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 Rating Decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim for service connection. 

In December 2013, the Board requested an independent medical expert (IME) opinion, and the IME opinion was obtained in January 2014.  The Veteran was advised of his right to provide additional evidence or argument in response to that opinion.  He did not submit any additional evidence.

The Veteran's claim on appeal has been characterized as a claim of service connection for an acquired disorder, to include bipolar disorder, anxiety, personality disorder, depression and PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with antisocial personality disorder and bipolar mood disorder.  Accordingly, the Veteran's claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, depression, personality disorder, and posttraumatic stress disorder (PTSD).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (Virtual VA).  A review of the documents in such file reveals that certain documents, including VA treatment records, are relevant to the issue on appeal. As such, they have been considered in the adjudication of this issue.


FINDING OF FACT

The Veteran's acquired psychiatric disorder has not been related to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in April 2010 and July 2010 pre-rating letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection.  This letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2010 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the April 2010 and July 2010 letters meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and statements from the Veteran, a VA nurse, and a VA physician.

The record reflects that the Veteran underwent a VA examination to evaluate his claimed mental disorder in November 2010.  The report from the examination and the medical opinion has been included in the claims file for review.  Additionally, an independent medical opinion was obtained in January 2014.  The examination included a thorough examination of the Veteran.  Both physicians conducted a review of the Veteran's claims file, and the opinions they each offered were supported by adequate rationale.  The Board finds that these opinions, taken together, are adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis or psychoses become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's entrance examination was normal; the Veteran did not report a history of depression, excessive worry, or nervous trouble of any sort, and no problems were noted on clinical evaluation.  Service treatment records show that the Veteran was involved in a motor vehicle accident in March 1973, and he sustained a concussion at that time.  In July 1973 the Veteran was seen due to displinary problems while serving on active duty and he was diagnosed with neurotic depression, anxiety, and "acting out."  Then, in August 1973, records indicate that the physician conducting an examination changed the Veteran's diagnosis to personality disorder, "mixed type, severe" after the Veteran attempted suicide.  At that time, the physician stated that the "clear" diagnosis was a personality disorder.  He went on to explain that the Veteran had a "long history of repeated maladaptive behavior, particularly concerning violations of civil and military law."  Mental status examination revealed that the Veteran was "evasive and manipulative" with no intellectual deficits.  His sensorium was clear and he was oriented in all spheres.  His memory was intact and his mood was described as flippant and jovial.  Upon discharge, no neurologic or psychiatric problems were noted during the clinical evaluation.  

Post service VA treatment records dated from October 1999 to October 2010 show that the Veteran received intermittent treatment for antisocial personality disorder and bipolar mood disorder.  The VA treatment records also show that the Veteran participated in an inpatient substance abuse program through VA intermittently beginning in 1997.  The Veteran's treating psychologists submitted a letter in October 2006, indicating that they considered him to be unemployable.  Additionally, treatment records show that the Veteran was admitted to and discharged from the Homeless Veterans Program psychiatric resident rehabilitation treatment program several times beginning in October 2005.  In January 2010, the Veteran was seen for insomnia and in February 2010, the Veteran complained of anxiety.  

On VA examination in November 2010, the Veteran was evaluated regarding his claim for service connection for depression, PTSD, bipolar disorder, anxiety, and personality disorder.  The examiner noted the Veteran's treatment history and prior diagnoses.  During the examination, the Veteran stated that his mood "goes up and down" most days and that his energy and motivation are variable.  The Veteran denied legal problems, substance abuse problems, and exposure to abuse.  However, the examiner noted that the record indicates that the Veteran has experienced legal problems and reported abuse from at least one foster home.  

The examiner noted that the Veteran's exposure to traumatic stress while in service was low; he stated that the Veteran feared being sent to Vietnam, but that he was not deployed.  The examiner conducted a mental status exam and the examiner found no problem with though process or communication.  The Veteran reported hearing voices at times; he also described hearing a phone beeping noise.  He made eye contact during the examination, interacted well, and behaved in an appropriate manner.  The Veteran denied suicidal or homicidal thoughts.  He admitted to sometimes not having good hygiene, but stated that he does feed, bathe, and dress himself.  He also indicated that his memory is poor, but the examiner found that he was oriented in all spheres.  His speech was logical and goal directed, and the rate and flow were normal.  He indicated that he is often suspicious of others, easily startled, angry, and sarcastic.  He stated that he does not feel comfortable around people and has some sleep problems.  The examiner noted that the Veteran had some problems with impulsive spending and stated that the Veteran's wife should be his conservator or payee.  

With regard to PTSD, the examiner noted that the Veteran was never in a life-threatening situation, nor did he have any fear of his life being threatened.  The examiner conceded that the Veteran had some symptoms of PTSD, but indicated that the Veteran's symptoms were also equally, if not more common, with people who have paranoid ideation and mood swings.  The examiner diagnosed the Veteran with bipolar affective disorder with psychotic features.  He stated that there is "no evidence that is convincing" that the Veteran had any "emotional problems" other than a personality disorder during service.  He opined that it is less likely than not that the Veteran's current problems either occurred due to what happened while the Veteran was on active duty or were significantly aggravated by his service.  

In a January 2014 IME opinion, the physician reviewed the Veteran's entire claims file.  The physician described the Veteran's behavior during his time on active duty and opined that "there is little other support for a mood disorder causing his behavioral problems."  The physician also noted the Veteran's car accident during service and opined that there is "little support for mood swings or psychotic symptoms that were connected with this accident or the period around the accident."  The physician also indicated that the Veteran's suicide attempt during service was not related to depression, but was an attempt to accelerate his separation from service.  The physician ultimately opined that the Veteran's behavior during service was not connected to a bipolar disorder or other psychiatric disorder other than a personality disorder.  He explained that "while it is possible that it was present for some time before this diagnosis, there is no data on review of the chart that would support a diagnosis [of bipolar disorder or psychiatric disorder] any time near the time when he was in service."  He also indicated that it is at least as likely as not that there was no psychiatric disorder other than a personality disorder that manifested during the Veteran's period of active service or shortly thereafter.  Finally, he stated that it is at least as likely as not that any current psychiatric disorder was neither caused nor aggravated by the Veteran's period of military service.  

The Board finds the VA examiner's opinion and the IME opinion to be highly probative to the questions at hand.  The opinions were provided by physicians who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the opinions included adequate rationales in determining that the Veteran's current acquired psychiatric disorders were less likely as not caused by, aggravated, or related to his period of service.  The VA opinion was based, at least in part, on examination and interview of the Veteran.  Furthermore, both opinions were offered after a review the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  Both the VA examination report and the IME opinion expressly demonstrate the physicians' review of the Veteran's medical and occupational history, both during service and after separation.  They each explained that the Veteran's behavioral problems during service were due to his personality disorder and not related in any way to the acquired psychiatric disorders which have since been diagnosed.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who asserts that his acquired psychiatric disorders are related to service.  However, the Board reiterates that the Veteran's service treatment records are negative for any psychological problems except for the previously-discussed personality disorder.  Therefore, the Board finds that the probative evidence shows that the Veteran did not have a chronic psychoses disability in service.  In addition, the Veteran's diagnosed acquired psychiatric disorders were not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for psychoses is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      
  
Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current acquired psychiatric disorders requires medical expertise to determine because it involves a complex medical nexus question.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999). To the extent that the Veteran himself believes that his current acquired psychiatric disorders are due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current acquired psychiatric disorders is not competent medical evidence; as such question requires medical expertise to determine.  Id.  

In sum, the Board finds that the preponderance of the evidence indicates that there is no competent and credible evidence indicating that the Veteran's acquired psychiatric disorders manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current acquired psychiatric disorders are related to his period of service, to include his suicide attempt during service.  Accordingly, service connection for an acquired psychiatric disorder is not warranted on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, depression, personality disorder, and PTSD, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


